Case 8:15-cv-02034-JVS-JCG Document 1127-10 Filed 05/03/21 Page 1 of 4 Page ID
                                  #:77125
                                                         FILED PUBLICLY
                                                         PURSUANT TO COURT
                                                         ORDER AT DOCKET NO.
                                                         1116




                        EXHIBIT 87




                       DECLARATION OF JOSHUA S. FURMAN              EXHIBIT 87
Case 8:15-cv-02034-JVS-JCG Document 1127-10 Filed 05/03/21 Page 2 of 4 Page ID
                                  #:77126


Message
From:             Scott Ferrell    [sferrell@trialnewport.com]
Sent:             6/1/2015    10:11:43 AM

To:               Dave Reid       [dreid@trialnewport.com]
Subject:          RE: Plaintiff's    Practice/Strategy

I know where this             came     from, and I       can’t un-see it...




Founding Partner
Newport Trial Group                    —
                                           A National      Litigation Boutique
sferrell@trialnewport.com
www.trialnewport.com
(949)    706-6464

From: Dave Reid
Sent:   Monday, June 01, 2015 9:23 AM
To: Scott Ferrell
Subject: Fwd: Plaintiff's         Practice/Strategy


NEWPORT TRIAL GROUP
A National   Litigation Firm
David W. Reid
Managing Partner
4100 Newport Place, Suite 800
Newport Beach, CA 92660
(949)   706-6464
(949)   706-6469    -

                        Fax
dreid@trialnewport.com
www.trialnewport.com

Begin forwarded message:
From: Scott Ferrell       <sferrell@trialnewport.com>
Date:   May 31,   2015 at 8:16:34 PM PDT
To: Dave Reid     <dreid@trialnewport.com>
Subject:   RE: Plaintiff's    Practice/Strategy
This works   on   all   points.    Lets make   sure we   keep Roger busy so he earns his money.




Founding Partner


                                                                                                      NTG066453



                                               DECLARATION OF JOSHUA S. FURMAN                    EXHIBIT 87
Case 8:15-cv-02034-JVS-JCG Document 1127-10 Filed 05/03/21 Page 3 of 4 Page ID
                                  #:77127


Newport Trial Group A National Litigation Boutique
                                       —




sferrell@trialnewport.com
www.trialnewport.com
 (949)   706-6464

From: Dave Reid
Sent:   Sunday, May 31, 2015 7:39 PM
To: Scott Ferrell
Subject:   Re: Plaintiff's    Practice/Strategy

My thoughts below in CAPS.
NEWPORT TRIAL GROUP
A National   Litigation Firm
David W. Reid
Managing Partner
4100Newport Place, Suite 800
Newport Beach, CA 92660
(949)   706-6464
(949)   706-6469    -

                        Fax
dreid@trialnewport.com
www.trialnewport.com

On   May 31, 2015, at 5:58 PM, Scott Ferrell <sferrell@trialnewport.com> wrote:
Dave,

           | have the    following thoughts on how the plaintiff's shift impacts you, both individually and as managing
partner:

1.         Most   importantly, keep closing settlements.    Our volume (of demands and complaints filed is going to go up
pretty substantially), and my sense is that your time      is best spent closing deals. Feel free to shift work that you might
otherwise do to Tyler         or   James. SOUNDS GOOD. IVE BEEN DOING THIS MORE AND WILL CONTINUE TO DO SO.


2.        | think we should give Tyler a chance to manage a docket. The most logical choice is to give him a couple of ADA
 physical barrier cases (each with 10 or so defendants) to manage. Vic has been setting eachof those for about $100k
 total per case, and we should see if Tyler can do the same thing (and increase his income as a result). That would take
 someof the burden in those cases off of Vic. What do you think? | THINK THAT'S A GOOD IDEA AND THAT HE COULD DO

THE DE LA ROSA DOCKET.


3.      With more letters going out and more cases being filed, | think that we should formalize the split in work
between Carla (client docs) and Mandy (filing, deadlines, etc.). | imagne that we should be sending out about 20
demand letters a week between the ADA websites, wiretaps, and Strataluz stuff, and probably filing at least an average
of three cases per week. | HAD THAT MEETING ABOUT TWO WEEKS AGO AND WE SHOULD BE GOOD TO GO HERE.
COORDINATING TO TRANSITION WELL AND KEEP EVERYTHING ORGANIZED.


4.      I’d like to phase Roger out by the end of summer. It has been good to have him help us but we don’t need him
 doing work for $3k per month that Vic and Tyler could be doing. WHAT ABOUT ROGER DOING SOME PHYSICAL BARRIER
CASES WITH MINIMAL OVERSIGHT FROM VIC WHERE HE |S INSTRUCTED TO SETTLE EACH FOR $7,500. THAT COULD BEA
NICE PASSIVE INCOME TO HAVE FOR A LIGHT COST OF $30k OR SO A YEAR FROM HIM. THOUGHTS?




                                                                                                                         NTG066454



                                              DECLARATION OF JOSHUA S. FURMAN                                      EXHIBIT 87
Case 8:15-cv-02034-JVS-JCG Document 1127-10 Filed 05/03/21 Page 4 of 4 Page ID
                                  #:77128




Let   me   know your thoughts.


Thanks,




Founding Partner
Newport Trial Group              —
                                     A National   Litigation Boutique
sferrell@trialnewport.com
www.trialnewport.com
(949)      706-6464




                                                                              NTG066455



                                        DECLARATION OF JOSHUA S. FURMAN   EXHIBIT 87
